AQC\COOSOAHECSMIP DBecunent265-1-iiBiles02/08/2;PaBage boba4
~ \Case:19-11491 Date Hi¥dofai)6/2019 Page: 35 of 72

  
 

PRIVATE LAW 114-31—DEC. 3, 2016
eee TT

JUSTICE RELIEF FOR BRADLEY CHRISTOPHER
STARK, SHAWN MICHAEL RIDEOUT, AND -
CERTAIN NAMED BEFECIARIES Gcly Mesntay "y)
ACT J
Svivce Coekectag
Co2o1PrCM OOLES HBO MER DOGHMRBhLfS-1 Filled O2/0a/21 mage ici

Case: 19-11491 Date Ri&iofai}6/2019 Page: 36 of 72

Private Law 114-31
114th Congress
An Act

For the Relief of Bradley Christopher Stark, Shawn Michael Rideout,
and Certain Named Beneficiaries

Be it enacted by the Senate and House of Representatives of the United

SECTION I. DEFINITIONS.

(a) Definitions. For the purposes of this Act—
(1) The term "Agreement" means—
(A) the Stipulation and Settlement Agreement of May 22,
2015;
(B) the Addendum to the Agreement dated August 7, 2015;
(C) the Addendum to the Agreement dated October 8, 2016;
and
(D) the Addendum to the Agreement dated December 21, 2015,
between Bradley Christopher Stark; Shawn Michael Rideout,
andthe United States ofAmerica. = st—“‘S;S;SSSCSC~*~™”
(2) The term "Attorney General" means the office of the Attomey
General of the United States.
(3) The terms "Award," "Interim Awards," and "Final Award" mean,
with respect to the Agreement, the final binding and non-appealable
decisions and remedies of the arbitrator awarded pursuant to the
Agreement.
(4) The term "Beneficiaries" means any one of the following
beneficiaries either individually or in any combination thereof or both-
(A) Jason Carl Thomas,
(i) Karen Andrea Burke-Haynes;
(ii) Janice Laurore;
(iii) Carlo Laurore;
(iv) Sharon Burke;
{v) Peter Burke;
(vi) Kisha Nicole Thomas;
(B) Demetriues Jermaine Hawkins;
(C) Katrina Glenn Hawkins;
(D) Balldev Naidu Ragavan,
(E) Hendrick Ezell Tunstall,
(F) Charles Elliot Hill, IT;
(G) William Scott Hames;
(H) John Scot Snuggs;
(i) Nichola Dawn (Rose) Snuggs;
(ii) Timothy J. Snuggs;
(ii) Melissa M. Snuggs;
(iv) Elizabeth R. Snuggs;
(v) Robert D. Snuggs;
(1) Charles David Johnson, Jr.;
(i) Jeremy Johnson;
(ii) Scott Johnson;
(iii) Jonathan Fultz;
(iv) Jessica Reynolds-Toms;
(v) Herbert Walker;
(J) Bryan Samuel Coffman;

Dec. 3, 2016
[(S. 112}

Justice Relief for Bradley
Christopher Stark, Shawn
Michael Rideout, and
Certain Named
Beneficiaries.
CAS PITA ASO MAW Bodine ass Fike aris" Page-28 St 60

Case: 19-11491 Date Rid@tofai}6/2019 Page: 38 of 72

that the term “inunediate family” shall not apply to the matemal or
paternal grandparents of any adoptive parents of the parties or
beneficiaries that are natural persons named in this Act.
(8) The term “parties” means either of the following parties of the first
part of the Agreement either individually or in conjunction with one
another or both-

(A) Bradley Christopher Stark; and

(B) Shawn Michael Rideout.
(9) The term “person" shall mean any individual, partnership,
association, joint stock company, trust, or corporation named in this Act,
including any immediate family member or relevant employee to which
this Act relates and may affect, except that the term “natural person” shall
only refer to any living human being that is a party, beneficiary, or
immediate family member as described in this Act and shall not mean
any partnership, association, joint stock company, trust, or corporation.
(10) The term “records" shall mean all records, system of records, library
catalogs, lists, files, optical, electronic and physically stored information
that relates to the named parties and beneficiaries in this Act.
(11) The term "Trust" as used in this Act means the Superfund and any
designated Justice Relief Fund or account established by section 6 of this
Act.
(12) The term “United States” as used in this Act means-

{A) the United States of America;

(B) the govemment of the United States, or

(C) in the geographic sense, all fifty States, Territories, and

Possessions of the United States.
The United States of America is the party of the second part of the
Agreement.

SECTION 2. FINDINGS OF CONGRESS.

(a) The Congress finds the following:
(1) That the United States by and through the Attomey General entered
into an Agrcement with the Parties.
(2) The Agreement is a valid and binding settlement agreement between
the Parties and the United States that operates in the nature of a release-
dismissal agreement.
(3) The Agreement contained an alternative dispute resolution clause that
provided for arbitration as the exclusive remedy for relief to the Parties
and the United States.
(4) The United States consented to the arbitration and the awards made
thereunder for the equitable relief of the Partics and the United States are
binding. , co?
(5) Congress hereby expressly waives any defenses to the equitable
relief awarded to the Parties, Beneficiaries, and Corporate Beneficiaries
by the arbitrator.
(6) The parties, beneficiaries and their immediate family members, and
the corporate beneficiaries are entitled to the relief established by the
Agreement, the Awards, and the provisions of this Act notwithstanding
any other law to the contrary. Provided that, Joey Brandon Kemp shall
not be entitled to any relicf or benefits established by the Agreement, the
Awards, and this Act.

SECTION 3. PURPOSE.
Case 210 GVO0LQ2iISOIRTP Document 165-1 Fikled2/0321P Ragetote
Case: 19-11491 Date Hi@Siof81}6/2019 Page: 37 of 72

(i) Megan A. Coffman;
(ii) Daniel P. Coffman,
(iii) Corbin A. Coffman;
(iv) Tabitha C. Coffman,
(v) Erin Jacobs;
(K) Meagan Eleanor (Russell) Kemp;
(i) Eleanor Joye Kemp;
(ii) Patrick Sebastian Kemp,
(L) Lulummba Clay Travis;
(M) Michael Tsalickis;
(N) William Michael Cain;
(QO) Jerry Garwood Mitchell;
(P) Shane Reed Wilson;
(Q) Jason Wesley Tate;
(R) Viola Cheney;
(S) Madison Elizabeth (Stark) Liebel;
(T) Barbara Jean Stark;
(U) John William Stark, Jr.
(V) Jeffrey Mare Schonsky;
(W) Nino Spagnuolo;
(X) Dominik Maier;
(Y) Curtis Colwell;
(Z) Douglas Colwell;
(AA) Kathleen DeWeese;
(BB) Daniel DeWeese;
(CC) Richard Rideout,
(DD) Brian Rideout; and
(EE) Nicole Rideout.
(5) The term "Corporate Beneficiaries" means any one of the following
beneficiaries individually or in any combination thereof or both-
(A) JPMorgan Chase Bank, N.A.;
(B) Morgan Stanley;
(C) Royal Bank of Scotland,
(D) CreditSuisse;
(E) Bank of America, N.A.;
(F) Wells Fargo;
(G) Citigroup/Citibank, N.A.;
(H) HSBC;
(1) Barclays, PLC;
(J) Goldman Sachs:
(K) BNP Paribas;
(L) Deutsche Bank, AG;
(M) Union Bank of Switzerland (UBS)
(N) British Petroleum;
(O) Transocean;
(P) GlaxoSmithKline; and
(Q) VolksWagon. ;
(6) The term "FAA" means the Federal Arbitration Act as described in
title P of the United States Code [9 U.S.C. 1-16].
(7) The term “immediate family" shall mean the living natural mother
or father, or both; or the adoptive mother or father, or both; the natural
maternal grandmother or grandfather, or both; the natural paternal
grandmother or grandfather, or both, any natural, half, step, or adopted
brothers or sisters, or both; spouses; all natural and legally adopted
children; and all natural and legally adopted grandchildren of the parties
and the beneficiaries that are natural persons named in this Act; except
Case 2A ac WoResBAMIACSRW? Beecinent bob Ip ekasyPHPAY2 pagegeraP6d4
Case: 19-11491 Date Riddcof@i}6/2019 Page: 39 of 72

(a) The purpose of this Act is to provide the effective relief and enforcement of
the obligation of promises, terms, and conditions of the Agreement between the
parties and the United States of America.

SECTION 4, AFFIRMATIVE RELIEF,

(a) All parties and beneficiaries that are natural persons and their immediate
family that are confined in any jail, prison, penal institution, correctional
institution, or any other form of official or unofficial detention under the authority
of any State, Territory, Possession, or Federal Agency of the United States, shall
be unconditionally released from any such detention and set at liberty immediately
and without further delay.
(b) All pending legal actions and adjudicated cases by the United States of
America, any State, Territory, or Possession of the United States against the
parties, beneficiaries, and their immediate family whether criminal, civil,
administrative, sounding in tort, or otherwise, are vacated and dismissed with
prejudice, being void ab initio and are of no further force and effect as of the date
of this Act and retroactively applied to the day preceding the initial filing of any
such suit or action.
{c) All real and personal property, and funds that were seized, forfeited, or taken
by legal process or otherwise, by the United States of America, any Slate,
Territory, or Possession of the United States is to be immediately returned to the
appropriate parties, beneficiaries, and immediate family members to which the
property relates, including, but in no way limited to the property specifically
named in the Agreement and Awards. Any property that is not able to be retumed-
in as close to its original form shall be redressed by compensation in an amount
of money to the party, beneficiary, or immediate family member that is equal to
the highest reasonable value of said property; and specifically, but not in any way
limited to-
(1) Charles Elliott Hill, I, shall have the right to select 1500 acres of
land from the Chattahoochee National Forest as compensation for the
loss of his prime riverfront estates, farm, and real property with fixtures;
(2) Brian Samuel Coffman, shalt be compensated in the amount of
$13,987,000 payable from the accounts of the Department of Justice by
the Secretary of the Treasury for the seizure of his financial accounts,
automobiles, and vessel;
(3) John Scot Snuggs, shall be compensated in the amount of $11,321
payable from the accounts of the Department of Justice by the Secretary
of the Treasury for the seizure of monetary instruments;
(d) All records and system of records in the possession of the United States of
America, any State, Territory, or Possession of the United States that relate to or
name the parties, beneficiaries that are natural persons, and their immediate family __ -
shall be expunged and destroyed; and from the date of this Act, no such records
or system of records shall be maintained on any individuals named in this Act
without the permission by the express voluntary signature after full disclosure and
notice of the contents and purpose of said record or system of records being
provided to the individual to whom the record relates.
(e) The parties and beneficiaries that are natural persons shall have the absolute
right to the issuance of a land patent by the United States with title held in fee
simply absolute in possession for any real property purchased, ceded, or
quitclaimed so as to transfer ownership and title to any party or beneficiary to
which this subsection relates.
(f) The United States Patent Office shall issue a full process patent to Charles
Elliott Hill, [1, for the "Red Muds Environmental Cleanup Process” having been
formerly issued the provisional patent number 112956 U.S. PTO 60/919621.
Case.2;12;cv0019SHSO;/MAn, Dogunenhd6s-1 Filed 2/05/21 Rage éalrlah

Case: 19-11491 Date Riofa1)6/2019 Page: 40 of 72

(g) The Secretary of the Treasury is authorized to credit the sum of $1,000,000 to
the appropriate trust funds established by this Act for the benefit of the parties and
beneficiaries named in accordance with the terms of the Agreement and Awards.

SECTION 5. PROHIBITORY RELIEF.

(a) The parties and beneficiaries that are natural persons, along with their
immediate family, are extended absolute immunity from all criminal, civil, and
administrative laws of the United States of America, any State, Territory, or
Possession of the United States, and no court or tribunal of the United States shall
have authority to exercise jurisdiction over the prosecution or litigation against
the parties and beneficiaries, along with their immediate family, for offenses and
violations of said laws; provided, that such immunity shall be subject to the
remedial conditions established by this Act.

(b) The United States shall not prosecute a criminal or civil offense against any
beneficiary named herein that is not a natural person for any violations or offenses
against the laws of the United States that were committed prior to the date of this
Act,

SECTION 6. TRUST FUNDS AND MONETARY RELIEF.

(a) CREATION OF TRUST FUND. There is established in the Treasury of the United
States a trust fund to be known as the ‘Justice Relief Superfund’ (hereinafter in
this section referred to as the ‘Superfund’, consisting of such amounts as may be-
(1) appropriated to the Superfund as provided in this section,
(2) appropriated to the Superfund pursuant to section 7(c) of this Act, or
(3) credited to the Superfund as provided in section 2.
(b) TRANSFERS TO SUPERFUND. There are hereby appropriated to the Superfund
amounts equivalent to-
(1) the total monetary relief calculated and established in the Agreement
received by the Department of Justice in the accounts from monetary
penalties, asset forfeitures, seizures, and settlements during the fiscal
year period beginning October 1, 2008 and ending through October I,
2016,
(2) all attributable moneys recovered from the corporate beneficiaries
pursuant to section 7(b) of this Act, and
(3) all moneys gifted by the Bradley Christopher Stark justice Relief
Fund for the benefit of the States and Congressional Districts within the
States as set forth in this section.
(c) EXPENDITURES FROM SUPERFUND,
(1) IN GENERAL. Amounts in the Superfund shall be available, as
provided in this section, only for the purposes of making expenditures-
(A) to carry out the purposes of-
(i) funding the individual trust funds established under
this section for the benefit of the parties, beneficiaries,
and immediate family members of the Agreement as
defined in this Act,
(ii) funding community and public works projects in
all 50 States and the individual electoral districts
therein as set forth in this section, and
(iii) funding the Presidential Library of the incumbent
President signing this Act into law, or
(B) hereafter authorized by law which does not authorize the
expenditure out of the Superfund for a general purpose not
covered by subparagraph (A) (as so in effect).
(d) LIABILITY OF THE UNITED STATES LIMITED TO AMOUNT IN TRUST FUND,
Case arModasesaiFAOskW Becument 26b-IFiilbuhPePry2 Pages OPb64
Case: 19-11491 Date Readobeij6/2019 Page: 41 of 72

(1) GENERAL RULE. Any claim filed against the Superfund may be paid
only out of the Superfund.
(2) COORDINATION WITH OTHER PROVISIONS. Nothing in this Act (or
in any amendment made by later Acts) shall authorize the payment by
the United States Government of any amount with respect to any such
claim out of any source other than the Superfund.
(3) ORDER IN WHICH UNPAID CLAIMS ARE TO BE PAID. [f at any time
the Superfund has insufficient funds to pay all the claims payable out of
the Superfund as such time, such claims shall, to the extent permitted
under paragraph (1), be paid in full in the order in which they were finally
detennined.
(e) CREATION OF SUB-TRUST FUNDS. There is established in the Treasury of the
United States certain sub-trust funds under the Superfund to be known as-
(1) Bradley Christopher Stark Justice Relief Fund.
(A) Barbara Jean Stark Justice Relief Fund.
(B) John William Stark Justice Relief Fund.
(C) Madison Elizabeth Stark Justice Relief Fund.
(D) Jeffrey Marc Schonsky Justice Relief Fund.
(E) Nino Spagnuolo Justice Relief Fund.
(F) Dominik Maier Justice Relief Fund.
(2) Shawn Michael Rideout Justice Relief Fund.
(A) Kathleen DeWeese Justice Relief Fund.
(B) Daniel DeWeese Justice Relief Fund.
(C) Richard Rideout Justice Relief Fund.
(D) Brian Rideout Justice Relief Fund.
(E) Nicole Rideout Justice Relief Fund.
(3) Jason Carl Thomas Justice Relief Fund.
(A) Karen Andrea Burke-Haynes Justice Relief Fund.
(B) Janice Laurore Justice Relief Fund.
(C) Carlo Laurore Justice Relief Fund.
(D) Sharon Burke Justice Relief Fund.
(E) Peter Burke Justice Relief Fund.
(F) Kisha Nicole Thomas Justice Relief Fund.
(4) Demetriues Jermaine Hawkins Justice Relief Fund.
(5) Katrina Glenn Hawkins Justice Relief Fund.
(6) Balldev Naidu Ragavan Justice Relief Fund.
(7) Hendrick Ezell Tunstall Justice Relief Fund.
(8) Charles Elliot Hill, 1] Justice Relief Fund.
(9) William Scott Hames Justice Relief Fund.
(10) John Scot Snuggs Justice Relief Fund.
(A) Nichola Dawn (Rose) Snuggs Justice Relief Fund.
. - (B) Timothy J. Snuggs Justice Relief Fund. - oo
(C) Melissa M. Snuggs Justice Relief Fund.
{D) Elizabeth R. Snuggs Justice Relief Fund.
(E) Robert D. Snuggs Justice Relief Fund.
(11) Charles David Johnson, Jr. Justice Relief Fund.
(A) Jeremy Johnson Justice Relief Fund.
(B) Scott Johnson Justice Relief Fund.
(C) Jonathan Fultz Justice Relief Fund.
(D) Jessica Reynolds-Toms Justice Retief Fund.
(E) Herbert Walker Justice Relief Fund.
(12) Bryan Samuel Coffman Justice Relief Fund.
(A) Megan A. Coffman Justice Relief Fund.
(B) Daniel P. Coffman Justice Relief Fund.
(C) Corbin A. Coffman Justice Relief Fund.
(D) Tabitha C. Coffman Justice Relief Fund.
Casee2rlPacMOPLPSsHaOrMRRy Dosumaahiés-1 Filed 02/02/20 Page Sooifldo
Case: 19-11491 Date Ridedlof@1}6/2019 Page: 42 of 72

(E) Erin Jacobs Justice Relief Fund.
(13) Meagan Eleanor (Russell) Kemp Justice Relief Fund.
(A) Eleanor Joye Kemp Justice Relief Fund.
(B) Patrick Sebastian Kemp Justice Relief Fund.
(14) Lulummba Clay Travis Justice Relief Fund.
(15) Michael Tsalickis Justice Relief Fund.
(16) William Michael Cain Justice Relief Fund.
(17) Jerry Garwood Mitchell Justice Relief Fund.
(18) Shane Reed Wilson Justice Relief Fund.
(19) Jason Wesley Tate Justice Relief Fund.
(20) Viola Cheney Justice Relief Fund.
(21) Curtis Colwell Justice Relief Fund.
(22) Douglas Colwell Justice Relief Fund.
(23) Community Projects and Public Works Fund of the United States
Senate.
(24) Congressional Districts Community Projects and Public Works
Fund of the United States House of Representatives.
Said sub-trust funds shall consist of such amounts as may be appropriated or
credited to such sub-trust fund as provided in this section or in the Agreement.
(f) TRANSFERS TO SUB-TRUST FUNDS. There are hereby appropriated from the
Superfund amounts equivalent to-
(1) on the date this enactment takes effect, $1,000,000, per sub-trust
fund and account listed under subsection 5(e)(1)--(22),
(2) one month after the date this enactment takes effect-
(A) 4,811,478,257, for the Bradley Christopher Stark Justice
Relief Fund,
(i) $200,000,000, shall be set off from the Bradley
Christopher Stark Justice Relief Fund and credited to
the Community Projects and Public Works Fund of the
United States Senate established by this section. Each
United States Senator shall be allocated $2,000,000,
per Senator for the purposes of community and public
works projects within Senator's respective States,
(ii) $870,000,000, shall be set off from the Bradley
Christopher Stark Justice Relief Fund and credited to
the Congressional Districts Community Projects and
Public Works Fund of the United States House of
Representatives established by this section. Fach
United States Representative shall be allocated
$2,000,000, per Representative for the purposes of
community and public works projects within their
respective State Congressional Districts,
(B) $813,913,043, for the Shawn Michael Rideout Justice
Relief Fund, '
(C) $7,999,826,080, for the Jason Carl Thomas Justice Relief
Fund,
(D) $6,298,434,777, for the Demetriues Jermaine Hawkins
Justice Relief Fund,
(E) $812,347,826, for the Bryan Samuel Coffman Justice
Relief Fund,
(F) $812,347,826, for the John Scot Snuggs Justice Relief
Fund,
(G) $812,347,826, for the Charles David Johnson, Jr. Justice
Relief Fund,
(H). $812,347,826, for the Lulummba Clay Travis Justice

Relief Fund,
Cese21 Wc GWVOISB ASR GoecHiert SOP: ria P LAP Rye pagar GP6O*
Case: 19-11491 Date Aik&dof8ij6/2019 Page: 43 of 72

(I) $14,291,457,392, for the Charles Elliott Hill, [J Justice
Relief Fund,
(J) $20,347,827, for the William Scott Hames Justice Relicf
Fund, and
(K) $17,120,000, for the Michael Tsalickis Justice Relief Fund.
(3) Amounts that are analogous to the funds named in subsection (e) of
this section and are received by the United States Government as trustee
shall be deposited in the Superfiind for credit to the appropriate sub-trust
fund or account in the Treasury. Except as provided in subsection (j),
amounts accruing to these funds are appropriated to be disbursed in
compliance with the terms of the trust.
(g) EXPENDITURES.
(1) IN GENERAL. The amounts in the Superfund and sub-trust funds
Shall be available for the purposes of making expenditures or transfers
as directed by the beneficiaries of the named sub-trust funds to the
Managing Trustec and Trustees as appropriate.
(2) RECORDS. Notwithstanding any other provision of this Act, the
- . Managing Trustee ‘Shall keep a transactional record of expenditures,
appropriations, and credits of the Superfund and sub-trust funds for the
purposes of accurate accounting and shall further close the appropriate
sub-trust funds or Superfund once all amounts are exhausted and no
further appropriations or credits are pending.
(h) MANAGEMENT OF TRUST FUNDS.
(1) REPORT. It shall be the duty of the Secretary of the Treasury to hold
the Superfund and each sub-trust fund established under this section, and
(after consultation with any other trustecs of the sub-trust funds) to report
to the Congress each year on the financial condition and the results of
the operations of the Superfund and each such sub-trust fund during the
preceding fiscal year and on its expected condition and operations during
the next 3 fiscal years. Such report shall be printed as a House document
of the session of the Congress to which the report is made.
(2) TRUSTEES. The Secretary of the Treasury shall be the Managing
Trustee of the Superfund and each such sub-trust fund established under
this Act. Each sub-trust fund that contains other sub-trust fund accounts
shall have the main beneficiary of the controlling sub-trust fund
designated as a co-Trustee along with the Secretary of the Treasury for
the management of the individual sub-trust find accounts thereunder.
(3) INVESTMENT.
{A) IN GENERAL. It shall be the duty of the Secretary of the
Treasury to invest such portions of the Superfund or any sub-
...ttust_fund_established by-this Act-as is not, in his judgment, —
required to meet current withdrawals. Such investments may
be made only in interest-bearing obligations of the United
States. For such purpose, such obligations may be acquired -
{i) in original issue at the issue price, or
(ii) by purchase of outstanding obligations at the
market price.
(B) SALE OF OBLIGATIONS. Any obligation acquired by the
Superfund or a sub-trust fund established by this Act may be
sold by the Secretary of the Treasury at the market price.
(C) INTEREST ON CERTAIN PROCEEDS. The interest on, and
the proceeds from the sale or redemption of, any obligations
held in the Superfund or any sub-trust fund established by this
Act shall be credited to and form a part of the Superfund or
related sub-trust fund.
CORE TIACOISOIMA MSW BCU FRG Y4ABAS Page 32 ot 66

Case: 19-11491 Date Rik&dofa1}6/2019 Page: 44 of 72

(i) The amounts appropriated by this Act to the
Superfund or any sub-trust fund established by this
Act shall be transferred at the request of the
beneficiaries to the trustees at least monthly from the
Superfund to such sub-trust fund on the basis of
.estimates made by the Secretary of the Treasury of the
amounts referred to in such section. Proper
adjustments shall be made in the amounts
subsequently transferred to the extent prior estimates
were in excess of or less than the amounts required to
be transferred.
(j) LIMITATIONS ON USE OF FUNDS. The Superfund and any individual sub-trust
fund or account established by this Act, and the appropriations in said funds, are
hereby prohibited from being used to influence any legislation and shall not be
made directly available for campaign financing or personal use by any United
States Senator or Member of the United States House of Representatives; nor any
officer, employee, or agent of any federal agency in the Executive Branch; nor
any Judicial Officer or Clerk of any federal court of the United States: within the
Judicial Branch.
(1) None of the activities of the Superfund or sub-trust fund or account
established by this Act shall be conducted in a manner inconsistent with
any law that prohibits attempting to influence legislation.
(2) The Superfund or any such sub-trust fund or account established by
this Act may not participate in or intervene in any political campaign on
behalf of (or in opposition to) any candidate for public office, including
by publication or distribution of statements.
(k) UNCLAIMED MONEYS. On September 30 of each year, the Secretary of the
Treasury shall transfer to the Treasury trust fund receipt account "Unclaimed
Moneys of Individuals Whose Whereabouts are Unknown" that part of the
balance of a sub-trust fund or account established by this Act that has been in the
fund for more than one year and represents money belonging to individuals whose
whereabouts are unknown. Subsequent claims to the transferred funds shall be
paid from the account "Unclaimed Moneys of Individuals Whose Whereabouts
are Unknown".
(1) CLOSING OF ACCOUNTS. Any sub-trust fund or account established by this
Act that is available for an indefinite peried shall be closed, and any remaining
balance (whether obligated or unobligated) in that account shall be canceled and
thereafter shall not be available for obligation or expenditure for any purpose, if-
(1) no disbursement has been made against the appropriation for two
consecutive fiscal years.
(m) ReGULATIONS. Not later than 90 days after the date of enactment of this
Act, the Secretary of the Treasury shall prescribe regulations to carry out this
section.

SECTION 7. TAX RELIEF.

(a) The parties, beneficiaries, and their immediate family members, are
permanently exempt from all federal, state, and local taxes for the cest of their
natural lifespan. Provided that, Joey Brandon Kemp shall not be exempted from
any federal, state, or local taxes.
(b) The corporate beneficiaries named in this Act are exempt from federal income
tax for a period of three consecutive years from the effective date of the enactment
of this Act. Provided that,-

(1) the Bradley Christopher Stark Justice Relief Fund,

(2) the Shawn Michael Rideout Justice Relief Fund, and

(3) the Bryan Samuel Coffman Justice Relief Fund
Case 2 WO svOOEQsSOsei? Dooqument 165-1FibledO205e 1p Ragesldf@gol4
Case: 19-11491 Date Ridadobei}6/2019 Page: 45 of 72

shall recover a total amount of ten percentum of the projected federal income tax
liability benefits under this subsection attributable to the corporate beneficiaries
named in this Act, to be divided coequally among the sub-trust funds listed in this
subsection during the three consecutive year time period this subsection remains
in effect. Such amounts shall be due by no later than April 15 of the taxable year
immediately following the effective date of the enactment of this Act and shall be
deposited in the Superfund at the United States Treasury established by this Act
as an appropriation for further credit to the sub-trust funds named in this
subsection.

SECTION 8. REMEDIES.

(a) Any party or beneficiary entitled to and granted immunity by this Act, having
been found guilty, by clear and convincing evidence, to have committed a Class
A felony offense as defined under title 18 of the United States Code, shall be
subject to permanent removal from the United States of America, its territories,
and possessions, and such guilty party or beneficiary shall have their citizenship
permanently revoked.

(b)- Nothing in this section shall be construed to authorize any accused party or
beneficiary entitled to or granted immunity by this Act to be placed in the custody
of any law enforcement officer for the purpose of confinement in any jail, prison,
or other form of official or unofficial detention.

(c) The Supreme Court of the United States shall have orginal jurisdiction
pursuant to Article Ill, section 2, clause 2 of the Constitution, to conduct a
criminal trial or other appropriate proceedings of any party or beneficiary entitled
to or granted immunity by this Act, to determine the guilt or innocence of such
party or beneficiary in accordance with subsection (a) of this section. Any tral
or proceedings shall be conducted in the Supreme Court of the United States, and
any orders or judgments entered thereon, in absentia if the accused party or
beneficiary shall be found to have fled the jurisdiction of the Supreme Court.

(d) The Federal Rules of Evidence along with the appropriate Federal Rules of
Criminal Procedure shall be used in the conduct of any trial and proceedings in
the Supreme Court in accordance with subsection (a) of this section. The Supreme
Court may, in its discretion, apply any rules of the Federal Rules of Civil
Procedure it deems necessary to the conduct of proceedings under this section,
(c) Alternative dispute resolution procedures are not authorized to be used to
conduct any proceedings under this section,

(f) A judgment of the Supreme Court finding that any party or beneficiary
entitled to or granted immunity by this Act, that is guilty of committing a Class A
felony offense as defined in title 18 of the United States Code, shall sentence the
party or beneficiary to the sole and exclusive punishment established by this
section, and shall in no way terminate any other affirmative, prohibitive, or
monetary relief established by this Act, nor any other right or privilege established
by the Constitution, any laws, or treaties of the United States.

SECTION 9, ENFORCEMENT.
(a) The Congress shall have power to enforce the provisions of this Act by

appropriate legislation. ;

SPE eee
SECTION 10. EFFECTIVE DATE.

(a) This Act shall take effect sixty days after enactment.

 
CARS EL AUISIISEAMTRWORRLURERIDA Pied CHABAD Bage 52 oF 66.
Case: 19-11491 Date Riécofaiy6/2019 Page: 46 of 72

Mac Thornberry
Speaker of the House of Representatives pro tempore.
John Comyn

Acting President of the Senate pro tempore.
CaSé ZIRGY-OPISEMAPRSRW Becument 125-1 Fife e4e Be 1 pagwss! arGol4
Case: 19-11491 Date Rid&iofa1}6/2019 Page: 47 of 72

IN THE SENATE OF THE UNITED STATES,
September 28, 2016.

The Senate having proceeded to reconsider the bill (S. 112} entitled **An Act for the Relief of
Bradley Christopher Stark, Shawn Michael Rideout, and Certain Named Beneficiaries.’’, retumed by
the President of the United States with his objections, to the Senate, in which it originated, and passed

by the Senate on reconsideration of the same, il was

Resolved, That the said bill pass, two-thirds of the Senators present having voted in the affirmative.
Julie E. Adams

Secretary.

I certify that this Act originated in Senate.
Julie E. Adams

Secretary.
CASED AEPOH ISO MATER WORMEUMeM ISA ied C4AZAs Bage 36 af t¢

Case: 19-11491 Date Hiédof81}6/2019 Page: 48 of 72

IN THE HOUSE OF REPRESENTATIVES, US.

September 28, 2016.

The House of Representatives having proceeded to reconsider the bill (S. 112) en-titled “‘An Act
for the Relief of Bradley Christopher Stark, Shawn Michael Rideout, and Certain Named
Beneficiaries."’, returned by the President of the United States with his objections, to the Senate, in
which it originated, and passed by the Senate on reconsideration of the same, it was

Resolved, That the said bill do pass, two-thirds of the House of Representatives agrecing to pass
the same.

Karen L. Haas

Clerk.

 

LEGISLATIVE HISTORY—S. 1t2:

CONGRESSIONAL RECORD, Vol. 162 (2016):
Aug. 17, considered and passed Senate.
Sept. 9, considered and passed House.
DAILY COMPILATION OF PRESIDENTIAL DOCUMENTS (2016):
Sept. 9, Presidential veto message.
CONGRESSIONAL RECORD, Vol. 162 (2016):
Sept. 28, Senate and House overrode veto.
CONGRESSIONAL RECORD, Vol. 162 (2016):
Qct. 18, amended and re-introduced in the Senate.
Nov. 17, considered and passed Senate.
Nov, 22, considered and passed House.
DAILY COMPILATION OF PRESIDENTIAL DOCUMENTS (2016):
Dec. 3, Presidential signature message.

&

til
